DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 3/18/2021. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from parent application no. 16/219,368 filed 12/13/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2021, 10/12/2021, and 4/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10976367 (app. no. 16/219,368).

See table below:

Current application
10976367
1. A system comprising:
 
a memory sub-system controller mounted to a printed circuit board, the memory sub-system controller having a plurality of test points on the printed circuit board, the plurality of test points comprising a stimulus point corresponding to a scan-in pin of the memory sub-system controller exposed on the printed circuit board, 



the scan-in pin configured to facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors; and
 
an in-circuit test device connected to the plurality of test points of the memory sub-system controller on the printed circuit board, the in-circuit test device comprising:
 
a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals; and

 
a pin driver to apply a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board.

3. The system of claim 2, wherein the in-circuit test device further comprises: 
a first set of pin drivers to apply the test signals to the set of stimulus points of the memory sub-system controller, the first set of pin drivers including the pin driver; and 



a second set of pin drivers to read output signals output at the set of observation points of the memory sub-system controller.

4. The system of claim 3, wherein the in-circuit test device further comprises: 
a comparator to compare the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors.

5. The system of claim 1, wherein the in-circuit test device further comprises: 
a memory storing automated test pattern generation test vector data comprising the STIL file, the STIL file including the automated test pattern generation input test vectors.

7. The system of claim 1, wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors.

8. The system of claim 1, wherein at least one of the plurality of test points corresponds to a test pin of the memory sub-system controller on the printed circuit board, the test pin comprising a resistor connected in series between a driver and a buffer.
  
9. The system of claim 8, wherein: 
a first test point is placed between the driver and the resistor; and 
a second test point is placed between the resistor and the buffer.


10. An in-circuit test device comprising:
 
a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals capable of driving a set of test points of a memory sub-system controller; and
 




a pin driver to apply one of the test signals generated based on the STIL file to a stimulus point corresponding to a scan-in pin of the memory sub-system controller, the scan-in pin being configured to facilitate testing of the memory sub- system controller using Boundary Scan Description Language (BSDL) test vectors.










11. The in-circuit test device of claim 10, wherein: 

the pin driver is a first pin driver; and 
the in-circuit test device further comprises:
 
a plurality of pin drivers to connect to a plurality of test points of the memory sub-system controller on a printed circuit board, wherein a second pin driver in the plurality of pin drivers reads output data output at an observation point corresponding to a scan-out pin of the memory sub-system controller in response to the test signal.



12. The in-circuit test device of claim 11, further comprising: 
a comparator to compare the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors.

13. The in-circuit test device of claim 11, wherein: 
the plurality of test points comprises a set of stimulus points and a set of observation points, 
the set of test points corresponds to the set of stimulus points,   
at least one stimulus point in the set of stimulus points corresponding to the scan-in pin, and 
at least one observation point in the set of observations points corresponding to a one scan-out pin.

14. The in-circuit test device of claim 13, wherein: 
a first set of pin drivers applies the test signals to the set of stimulus points, the first set of pin drivers including the first pin driver, 
the output signals are output at the set of observation points, and 
a second set of pin drivers reads the output signals output at the set of observation points, the first set of pin drivers including the first pin driver.

15. The in-circuit test device of claim 10, wherein at least one test point corresponds to a test pin of the memory sub-system controller, the test pin comprising a resistor connected in series between a driver and a buffer.



17. The in-circuit test device of claim 10, wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors.

18. A method comprising: 

converting, by an in-circuit test device, automated test pattern generation input test vectors in a standard test interface language (STIL) file to test signals capable of driving a first set of test points of a memory sub-system controller; and 





applying, by the in-circuit test device, the test signals generated based on the STIL file to the first set of test points of the memory sub-system controller, the applying of the test signals including applying a first test signal generated based on the STIL file to a first test point corresponding to a scan-in pin of the memory sub- system controller, the scan-in pin facilitating testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors.

1. A system comprising: 

a memory sub-system controller mounted to a printed circuit board, the memory sub-system controller having a plurality of test points on the printed circuit board, the plurality of test points comprising a set of stimulus points and a set of observation points, a stimulus point in the set of stimulus points corresponding to a scan-in pin of the memory sub-system controller exposed on the printed circuit board …

wherein the scan-in pin and scan-out pin facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors; and

an in-circuit test device connected to the plurality of test points of the memory sub-system controller on the printed circuit board, the in-circuit test device comprising:

… a processing device executing instructions that cause the processing device to convert the automated test pattern generation input test vectors from the STIL file to test signals capable of driving the set of stimulus points of the memory sub-system controller; …

a first pin driver in the first set of pin drivers applying a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board;

1. the in-circuit test device comprising:
… a first set of pin drivers applying the test signals to the set of stimulus points of the memory sub-system controller, a first pin driver in the first set of pin drivers applying a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board;

a second set of pin drivers reading output signals output at the set of observation points of the memory sub-system controller;

1. a comparator comparing the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors.



1. a memory storing automated test pattern generation test vector data comprising a standard test interface language (STIL) file, the STIL file comprising automated test pattern generation input test vectors;


3. The system of claim 1, wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors.

4. The system of claim 1, wherein at least one test point corresponds to a test pin of the memory sub-system controller on the printed circuit board, the test pin comprising a resistor connected in series between a driver and a buffer.


5. The system of claim 4, wherein a first test point is placed between the driver and the resistor.
6. The system of claim 5, wherein a second test point is placed between the resistor and the buffer.

8. An in-circuit test device comprising: 

a memory to store automated test pattern generation test vector data comprising a standard test interface language (STIL) file, the STIL file comprising automated test pattern generation input test vectors; a processing device executing instructions that cause the processing device to convert the automated test pattern generation input test vectors from the STIL file to test signals capable of driving a set of test points of a memory sub-system controller;

a plurality of pin drivers to connect to a plurality of test points of the memory sub-system controller on a printed circuit board, a first pin driver in the plurality of pin drivers to apply one of the test signals generated based on the STIL file to a stimulus point corresponding to a scan-in pin of the memory sub-system controller, a second pin driver in the plurality of pin drivers to read output data output at an observation point corresponding to a scan-out pin of the memory sub-system controller in response to the test signals, wherein the scan-in pin and scan-out pin facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors;

8. a plurality of pin drivers to connect to a plurality of test points of the memory sub-system controller on a printed circuit board, a first pin driver in the plurality of pin drivers to apply one of the test signals generated based on the STIL file to a stimulus point corresponding to a scan-in pin of the memory sub-system controller, a second pin driver in the plurality of pin drivers to read output data output at an observation point corresponding to a scan-out pin of the memory sub-system controller in response to the test signals, wherein the scan-in pin and scan-out pin facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors;


8. a comparator to compare the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors.



9. The in-circuit test device of claim 8, wherein 
the plurality of test points comprises a set of stimulus points and a set of observation points, wherein the set of test points corresponds to the set of stimulus points, 
at least one stimulus point in the set of stimulus points corresponding to the at least one scan-in pin, at least one observation point in the set of observations points corresponding to the at least one scan-out pin.


10. The in-circuit test device of claim 9, wherein: 
a first set of pin drivers applies the test signals to the set of stimulus points, the first set of pin drivers including the first pin driver, 
the output signals are output at the set of observation points, and a second set of pin drivers reads the output signals output at the set of observation points, the first set of pin drivers including the first pin driver.

11. The in-circuit test device of claim 9, wherein at least one test point corresponds to a test pin of the memory sub-system controller on the printed circuit board, the test pin comprising a resistor connected in series between a driver and a buffer.

15. The in-circuit test device of claim 8, wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors.

16. A method comprising:

accessing, at an in-circuit test device, automated test pattern generation test vector data comprising a standard test interface language (STIL) file, the STIL file comprising input test vectors and output test vectors, ... converting the input test vectors in the standard test interface language (STIL) file to test signals capable of driving a first set of test points of the memory sub-system controller; 

applying the test signals generated based on the STIL file to the first set of test points of the memory sub-system controller, the applying of the test signals including applying a first test signal generated based on the STIL file to a first test point corresponding to a scan-in pin of the memory sub-system controller, wherein the scan-in pin facilitates testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors; 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (6492923, patented Dec. 10, 2002), hereinafter “Inoue”, in view of Lagrotta et al. (5751737, patented May 12, 1998), hereinafter “Lagrotta”, and further in view of Morton (20150276874, pub. Oct. 1, 2015).

Regarding independent claim 1, Inoue discloses:
A system comprising: 
a memory sub-system controller (see Inoue, Fig 1 item T1a, Col 8 line 29: memory tester T1a) mounted to a printed circuit board (see Inoue, Fig 1, Col 8 line 28: a structure of the test system), the memory sub-system controller having a plurality of test points on the printed circuit board (see Inoue, Fig 1 items S1a, S1b, S2, S3, S4, S5), the plurality of test points comprising a stimulus point (see Inoue, Fig 1 items S1a, S1b, S2, S3, Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4) corresponding to a scan-in pin of the memory sub-system controller exposed on the printed circuit board (see Inoue, Fig 1 Col 9 lines 19-22: a test pattern to be supplied to the DUT 100a is designated as vector data VD and is input to the control unit 1, and see Col 1 lines 14-15: semiconductor integrated circuit testing apparatus), …
… an in-circuit test device connected to the plurality of test points of the memory sub-system controller on the printed circuit board (see Inoue, Fig 1 items control unit 1, ALPG 2, FBA 3, and PE), …

Inoue does not disclose:
… the scan-in pin configured to facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors; and …
… a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals; and 
a pin driver to apply a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board.

However, Lagrotta discloses:
… the scan-in pin configured to facilitate testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors (see Lagrotta, Fig 6 Col 7 lines 36-49: The boundary scan test vector generator 112 receives a description of the boundary scan cell structure of a device under test 130 and boundary scan mode shifting commands from a boundary scan description language (BSDL) file 102 and computer-aided design (CAD) data 104 including circuit diagram information for the device under test 130, and produces boundary scan test vectors for use in testing the device under test 130. The boundary scan test vectors produced by the boundary scan test vector generator 112 are recorded in a test vector file 108. The boundary scan testing device 100 includes a test execution data generator 116 which produces test execution data from the test vector file 108); and …

Inoue and Lagrotta are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Inoue, with the feature of receiving a description of a boundary scan cell structure and boundary scan mode shifting commands from a boundary scan description language (BSDL) file and producing boundary scan test vectors for use in testing a device under test, where the boundary scan test vectors produced by a boundary scan test vector generator are recorded in a test vector fil, and the boundary scan testing device includes a test execution data generator which produces test execution data from the test vector file as disclosed by Lagrotta, with the motivation of performing boundary scan tests much more inexpensively, as disclosed by Lagrotta in Col 6 lines 29-33.




The combination of Inoue and Lagrotta does not disclose:
… a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals; and 
a pin driver to apply a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board.

However, Morton discloses:
… a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool, and see par. [0044]: a translation function 52 is provided between the ATPG tool 50 and the VLSI tester 54.  The ATPG tool has an output 68 from which the test patterns are output to the translator, and see par. [0047]: The VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56.  Each test vector may contain one or more values which determine whether the pin electronics for each channel (which connect to the pins of the IC) generate high or low drive data, generate a high going or low going clock pulse, test for a high value, a low value, or a tristate value, or do not drive and do not test in each cycle); and 
a pin driver to apply a test signal generated based on the STIL file to the scan-in pin of the memory sub-system controller exposed on the printed circuit board (see Morton, Fig 2 par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT), until the vectors are exhausted, and see par. [0050]: interface 64).

Inoue, Lagrotta, and Morton are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Inoue and Lagrotta, with the feature in which ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language), the test patterns may be stored in a memory 66 of the ATPG tool, a translation function 52 is provided between the ATPG tool 50 and the VLSI tester 54, the ATPG tool has an output 68 from which the test patterns are output to the translator, the VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56, the test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test, and a master clock source 61 applies each set of data from the test vector memory to the device under test (DUT) via interface 64 as disclosed by Morton, with the motivation to decrease amount of test circuitry required, as disclosed by Morton in par. [0006].
Regarding claim 2, the combination of Inoue, Lagrotta, and Morton further discloses wherein: 
the plurality of test points comprise a set of stimulus points (see Inoue, Fig 1 items S1a, S1b, S2, S3, Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4) and a set of observation points (see Inoue, Fig 1 items S4 and S5, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5); Docket No. 303.H91US2 Client Matter No. 2018-0896.01/US 
23the set of stimulus points including the stimulus point corresponding to the scan-in pin of the memory sub-system controller (see Inoue, Fig 1 Col 9 lines 19-22: a test pattern to be supplied to the DUT 100a is designated as vector data VD and is input to the control unit 1, and see Col 1 lines 14-15: semiconductor integrated circuit testing apparatus); and 
an observation point in the set of observation points corresponds to a scan- out pin of the memory sub-system controller exposed on the printed circuit board (see Inoue, Fig 1, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5).

Regarding claim 3, the combination of Inoue, Lagrotta, and Morton further discloses wherein the in-circuit test device further comprises: 
a first set of pin drivers to apply the test signals to the set of stimulus points of the memory sub-system controller, the first set of pin drivers including the pin driver (see Inoue, Fig 1, Col 9 lines 1-14: Each signal from the ALPG 2 is transmitted to the D/A converter 4 through the pin electronics PE and subjected to D/A conversion in the D/A converter 4.  Thereafter, the converted signal is input to the DUT 100a as an analog signal, and see Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4); and 
a second set of pin drivers to read output signals output at the set of observation points of the memory sub-system controller (see Inoue, Fig 1, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5).

Regarding claim 4, the combination of Inoue, Lagrotta, and Morton further discloses wherein the in-circuit test device further comprises: 
a comparator to compare the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors (see Morton, Fig 2, par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test.  The response to each test vector is read out by the VLSI tester via the interface 64 and compared by a comparator 55 of the VLSI tester to an expected response stored in the memory 56.  In some embodiments, the comparison carried out by the comparator may be done dynamically as the test vector is read in. If the response of the device to the stimulus from the test vector memory matches the expected values also found in the test vector memory, the DUT is considered to have passed this test, and see par. [0053]: In the cases where an analysis of the cause of the failure of the scan test pattern is required, the VLSI tester 54 will generate a datalog or other suitable information.  In some embodiments, the datalog may be generated by a processing function 57 of the comparator 55, and see par. [0054]: The datalog may be a file which contains fail information.  The file may be a text file.  A datalog may contain one or more of a list of channels/pins which have had one or more mis-compare).

Regarding claim 5, the combination of Inoue, Lagrotta, and Morton further discloses wherein the in-circuit test device further comprises: 
a memory storing automated test pattern generation test vector data comprising the STIL file, the STIL file including the automated test pattern generation input test vectors (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool).

Regarding claim 6, the combination of Inoue, Lagrotta, and Morton further discloses wherein: 
the automated test pattern generation vector data further comprises output test vectors (see Morton, Fig 2, par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test.  The response to each test vector is read out by the VLSI tester via the interface 64 and compared by a comparator 55 of the VLSI tester to an expected response stored in the memory 56).

Regarding claim 7, the combination of Inoue, Lagrotta, and Morton further discloses wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors (see Morton, Fig 2, par. [0046]: The VLSI tester 54 is used to apply scan test patterns via an interface 64 to the IC to be tested 58.  The testing of an IC is performed by a test program.  A test program may be made up from a set of DC tests and test patterns.  The test patterns may include one or more of patterns testing the IC configured in the scan test mode, patterns testing the IC with the IC configured in a device specific test mode, and patterns testing the IC in its normal functional mode, and see par. [0047]: The VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56.  Each test vector may contain one or more values which determine whether the pin electronics for each channel (which connect to the pins of the IC) generate high or low drive data, generate a high going or low going clock pulse, test for a high value, a low value, or a tristate value, or do not drive and do not test in each cycle).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (6492923, patented Dec. 10, 2002), in view of Lagrotta (5751737, patented May 12, 1998), further in view of Morton (20150276874, pub. Oct. 1, 2015), and further in view of Patel (20080030217, pub. Feb. 7, 2008).

Regarding claim 8, the combination of Inoue, Lagrotta, and Morton further discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Inoue, Lagrotta, and Morton further discloses wherein at least one of the plurality of test points corresponds to a test pin of the memory sub-system controller on the printed circuit board (see Inoue, Fig 1 items S4 and S5, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5), …

The combination of Inoue, Lagrotta, and Morton does not disclose … the test pin comprising a resistor connected in series between a driver and a buffer.

However, Patel discloses … the test pin comprising a resistor connected in series between a driver and a buffer (see Patel, Fig 2, par. [0023]: test pin node 282a, threshold driver 248a, current limiting resistor 252a, threshold switch 253a).

Inoue, Lagrotta, Morton, and Patel are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Inoue, Lagrotta, and Morton, with the feature of Patel as described above, with the motivation for advanced systems and methods for performing semiconductor device tests, as disclosed by Patel in par. [0003].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (6492923, patented Dec. 10, 2002), in view of Lagrotta (5751737, patented May 12, 1998), further in view of Morton (20150276874, pub. Oct. 1, 2015), further in view of Patel (20080030217, pub. Feb. 7, 2008), further in view of Walker et al. (20060139048, pub. Jun. 29, 2006), hereinafter “Walker”, and further in view of Abboud et al. (20060158208, pub. Jul. 20, 2006), hereinafter “Abboud”.

Regarding claim 9, the combination of Inoue, Lagrotta, Morton, and Patel further discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Inoue, Lagrotta, Morton, and Patel does not disclose wherein: 
a first test point is placed between the driver and the resistor; and 
a second test point is placed between the resistor and the buffer.

However, Walker discloses wherein: 
a first test point is placed between the driver and the resistor (see Walker, Fig 3A, par. [0027]: point between PE driver 54 and matched resistor 58); and …

Inoue, Lagrotta, Morton, Patel, and Walker are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Inoue, Lagrotta, Morton, and Patel, with the feature of Walker as described above, with the motivation to provide savings in board space and design cost, as disclosed by Walker in par. [0009].

The combination of Inoue, Lagrotta, Morton, Patel, and Walker does not disclose:
… a second test point is placed between the resistor and the buffer.

However, Abboud discloses:
… a second test point is placed between the resistor and the buffer (see Abboud, Fig 5A, par. [0050]: point 526 between R2 and input buffer 530).

Inoue, Lagrotta, Morton, Patel, Walker, and Abboud are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Inoue, Lagrotta, Morton, Patel, and Walker, with the feature of Abboud as described above, with the motivation for determining proper operability of a test system, as disclosed by Abboud in par. [0002].

Claim(s) 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Morton (20150276874, pub. Oct. 1, 2015), in view of Lagrotta (5751737, patented May 12, 1998).

Regarding independent claim 10, Morton discloses:
An in-circuit test device comprising: 
a processing device executing instructions that cause the processing device to convert automated test pattern generation input test vectors from a standard test interface language (STIL) file to test signals capable of driving a set of test points of a memory sub-system controller (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool, and see par. [0044]: a translation function 52 is provided between the ATPG tool 50 and the VLSI tester 54.  The ATPG tool has an output 68 from which the test patterns are output to the translator, and see par. [0047]: The VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56.  Each test vector may contain one or more values which determine whether the pin electronics for each channel (which connect to the pins of the IC) generate high or low drive data, generate a high going or low going clock pulse, test for a high value, a low value, or a tristate value, or do not drive and do not test in each cycle, and see par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test. The response to each test vector is read out by the VLSI tester via the interface 64); and 
a pin driver to apply one of the test signals generated based on the STIL file Client Matter No. 2018-0896.01/US25to a stimulus point corresponding to a scan-in pin of the memory sub-system controller (see Morton, Fig 2 par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT), until the vectors are exhausted, and see par. [0050]: interface 64), …


Morton does not disclose: 
… the scan-in pin being configured to facilitate testing of the memory sub- system controller using Boundary Scan Description Language (BSDL) test vectors.

However, Lagrotta discloses:
… the scan-in pin being configured to facilitate testing of the memory sub- system controller using Boundary Scan Description Language (BSDL) test vectors (see Lagrotta, Fig 6 Col 7 lines 36-49: The boundary scan test vector generator 112 receives a description of the boundary scan cell structure of a device under test 130 and boundary scan mode shifting commands from a boundary scan description language (BSDL) file 102 and computer-aided design (CAD) data 104 including circuit diagram information for the device under test 130, and produces boundary scan test vectors for use in testing the device under test 130. The boundary scan test vectors produced by the boundary scan test vector generator 112 are recorded in a test vector file 108. The boundary scan testing device 100 includes a test execution data generator 116 which produces test execution data from the test vector file 108).

Morton and Lagrotta are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Morton, with the feature of receiving a description of a boundary scan cell structure and boundary scan mode shifting commands from a boundary scan description language (BSDL) file and producing boundary scan test vectors for use in testing a device under test, where the boundary scan test vectors produced by a boundary scan test vector generator are recorded in a test vector fil, and the boundary scan testing device includes a test execution data generator which produces test execution data from the test vector file as disclosed by Lagrotta, with the motivation of performing boundary scan tests much more inexpensively, as disclosed by Lagrotta in Col 6 lines 29-33.

Regarding claim 16, the combination of Morton and Lagrotta further discloses wherein: 
the STIL file further comprises output test vectors (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool, and see par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT).

Regarding claim 17, the combination of Morton and Lagrotta further discloses wherein converting the automated test pattern generation input test vectors from the STIL file to test signals comprises generating electrical signals representative of the automated test pattern generation input vectors (see Morton, Fig 2, par. [0046]: The VLSI tester 54 is used to apply scan test patterns via an interface 64 to the IC to be tested 58.  The testing of an IC is performed by a test program.  A test program may be made up from a set of DC tests and test patterns.  The test patterns may include one or more of patterns testing the IC configured in the scan test mode, patterns testing the IC with the IC configured in a device specific test mode, and patterns testing the IC in its normal functional mode, and see par. [0047]: The VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56.  Each test vector may contain one or more values which determine whether the pin electronics for each channel (which connect to the pins of the IC) generate high or low drive data, generate a high going or low going clock pulse, test for a high value, a low value, or a tristate value, or do not drive and do not test in each cycle).

Regarding independent claim 18, Morton discloses:
A method comprising: 
converting, by an in-circuit test device, automated test pattern generation input test vectors in a standard test interface language (STIL) file to test signals capable of driving a first set of test points of a memory sub-system controller (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool, and see par. [0044]: a translation function 52 is provided between the ATPG tool 50 and the VLSI tester 54.  The ATPG tool has an output 68 from which the test patterns are output to the translator, and see par. [0047]: The VLSI tester 54 receives from the translator the translated test patterns via an interface 62 and stores the (translated) test patterns in a test vector memory 56.  Each test vector may contain one or more values which determine whether the pin electronics for each channel (which connect to the pins of the IC) generate high or low drive data, generate a high going or low going clock pulse, test for a high value, a low value, or a tristate value, or do not drive and do not test in each cycle, and see par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test. The response to each test vector is read out by the VLSI tester via the interface 64); and 
applying, by the in-circuit test device, the test signals generated based on the STIL file to the first set of test points of the memory sub-system controller, the applying of the test signals including applying a first test signal generated based on the STIL file to a first test point corresponding to a scan-in pin of the memory sub- system controller (see Morton, Fig 2 par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT), until the vectors are exhausted, and see par. [0050]: interface 64), …

Morton does not disclose: 
… the scan-in pin facilitating testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors.

However, Lagrotta discloses:
… the scan-in pin facilitating testing of the memory sub-system controller using Boundary Scan Description Language (BSDL) test vectors (see Lagrotta, Fig 6 Col 7 lines 36-49: The boundary scan test vector generator 112 receives a description of the boundary scan cell structure of a device under test 130 and boundary scan mode shifting commands from a boundary scan description language (BSDL) file 102 and computer-aided design (CAD) data 104 including circuit diagram information for the device under test 130, and produces boundary scan test vectors for use in testing the device under test 130. The boundary scan test vectors produced by the boundary scan test vector generator 112 are recorded in a test vector file 108. The boundary scan testing device 100 includes a test execution data generator 116 which produces test execution data from the test vector file 108).

Morton and Lagrotta are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Morton, with the feature of  receiving a description of a boundary scan cell structure and boundary scan mode shifting commands from a boundary scan description language (BSDL) file and producing boundary scan test vectors for use in testing a device under test, where the boundary scan test vectors produced by a boundary scan test vector generator are recorded in a test vector fil, and the boundary scan testing device includes a test execution data generator which produces test execution data from the test vector file as disclosed by Lagrotta, with the motivation of performing boundary scan tests much more inexpensively, as disclosed by Lagrotta in Col 6 lines 29-33.

	
Regarding claim 19, the combination of Morton and Lagrotta further discloses:
reading output signals output at a second set of test points of the memory sub-system controller (see Morton, Fig 2, par. [0050]: The response to each test vector is read out by the VLSI tester via the interface 64); 
comparing the output signals with output test vectors (see Morton, Fig 2, par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test.  The response to each test vector is read out by the VLSI tester via the interface 64 and compared by a comparator 55 of the VLSI tester to an expected response stored in the memory 56); and 
providing test result data comprising a result of comparing the output signals with the output test vectors (see Morton, Fig 2, par. [0050]: the comparison carried out by the comparator may be done dynamically as the test vector is read in. If the response of the device to the stimulus from the test vector memory matches the expected values also found in the test vector memory, the DUT is considered to have passed this test, and see par. [0053]: In the cases where an analysis of the cause of the failure of the scan test pattern is required, the VLSI tester 54 will generate a datalog or other suitable information.  In some embodiments, the datalog may be generated by a processing function 57 of the comparator 55, and see par. [0054]: The datalog may be a file which contains fail information.  The file may be a text file.  A datalog may contain one or more of a list of channels/pins which have had one or more mis-compare).



Regarding claim 20, the combination of Morton and Lagrotta further discloses:
accessing, at an in-circuit test device, automated test pattern generation test vector data comprising a standard test interface language (STIL) file, the STIL file comprising input test vectors and output test vectors, the output test vectors comprising an expected result of applying the input test vectors to a memory sub- system controller (see Morton, Fig 2, par. [0043]: The ATPG tools create scan test patterns which can be saved out, for example in one or more industry standard formats such as STIL (standard test interface language). The test patterns may be stored in a memory 66 of the ATPG tool, and see par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT), and see par. [0050]: If the response of the device to the stimulus from the test vector memory matches the expected values also found in the test vector memory, the DUT is considered to have passed this test).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Morton (20150276874, pub. Oct. 1, 2015), in view of Lagrotta (5751737, patented May 12, 1998), and further in view of Inoue (6492923, patented Dec. 10, 2002).

Regarding claim 11, the combination of Morton and Lagrotta discloses all the claimed limitations as set forth in the rejection of claim 10 above.



The combination of Morton and Lagrotta does not disclose wherein: 
the pin driver is a first pin driver; and 
the in-circuit test device further comprises: 
a plurality of pin drivers to connect to a plurality of test points of the memory sub-system controller on a printed circuit board, wherein a second pin driver in the plurality of pin drivers reads output data output at an observation point corresponding to a scan-out pin of the memory sub-system controller in response to the test signal.

However, Inoue discloses wherein: 
the pin driver is a first pin driver (see Inoue, Fig 1 Col 9 lines 19-22: a test pattern to be supplied to the DUT 100a is designated as vector data VD and is input to the control unit 1); and 
the in-circuit test device further comprises: 
a plurality of pin drivers to connect to a plurality of test points of the memory sub-system controller on a printed circuit board (see Inoue, Fig 1 items S1a, S1b, S2, S3, S4, S5, PE), wherein a second pin driver in the plurality of pin drivers reads output data output at an observation point corresponding to a scan-out pin of the memory sub-system controller in response to the test signal (see Inoue, Fig 1, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5, and see Fig 1, Col 9 lines 1-14: Each signal from the ALPG 2 is transmitted to the D/A converter 4 through the pin electronics PE and subjected to D/A conversion in the D/A converter 4.  Thereafter, the converted signal is input to the DUT 100a as an analog signal, and see Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4).

Morton, Lagrotta, and Inoue are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Morton and Lagrotta, with the feature of Inoue as described above, with the motivation to provide a memory tester which is less expensive than a mixed signal tester, as disclosed by Inoue in Col 3 lines 46-51.

Regarding claim 12, the combination of Morton, Lagrotta, and Inoue further discloses:
a comparator to compare the output signals with output test vectors, the output test vectors comprising an expected result of applying the test signals to the memory sub-system controller, the comparator further to provide test result data comprising a result of comparing the output signals to the output test vectors (see Morton, Fig 2, par. [0050]: The test vectors stored in the memory 56 of the tester 54 are applied by the tester 54 to the device under test.  The response to each test vector is read out by the VLSI tester via the interface 64 and compared by a comparator 55 of the VLSI tester to an expected response stored in the memory 56.  In some embodiments, the comparison carried out by the comparator may be done dynamically as the test vector is read in. If the response of the device to the stimulus from the test vector memory matches the expected values also found in the test vector memory, the DUT is considered to have passed this test, and see par. [0053]: In the cases where an analysis of the cause of the failure of the scan test pattern is required, the VLSI tester 54 will generate a datalog or other suitable information.  In some embodiments, the datalog may be generated by a processing function 57 of the comparator 55, and see par. [0054]: The datalog may be a file which contains fail information.  The file may be a text file.  A datalog may contain one or more of a list of channels/pins which have had one or more mis-compare).

Regarding claim 13, the combination of Morton, Lagrotta, and Inoue further discloses wherein: 
the plurality of test points comprises a set of stimulus points (see Inoue, Fig 1 items S1a, S1b, S2, S3, Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4) and a set of observation points (see Inoue, Fig 1 items S4 and S5, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5), 
the set of test points corresponds to the set of stimulus points (see Inoue, Fig 1 items S1a, S1b, S2, S3, Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4), Docket No. 303.H91US2 Client Matter No. 2018-0896.01/US 
26at least one stimulus point in the set of stimulus points corresponding to the scan-in pin (see Inoue, Fig 1 Col 9 lines 19-22: a test pattern to be supplied to the DUT 100a is designated as vector data VD and is input to the control unit 1, and see Col 1 lines 14-15: semiconductor integrated circuit testing apparatus), and 
at least one observation point in the set of observations points corresponding to a one scan-out pin (see Inoue, Fig 1 items S4 and S5, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5).

Regarding claim 14, the combination of Morton, Lagrotta, and Inoue further discloses wherein: 
a first set of pin drivers applies the test signals to the set of stimulus points, the first set of pin drivers including the first pin driver (see Inoue, Fig 1, Col 9 lines 1-14: Each signal from the ALPG 2 is transmitted to the D/A converter 4 through the pin electronics PE and subjected to D/A conversion in the D/A converter 4.  Thereafter, the converted signal is input to the DUT 100a as an analog signal, and see Col 9 lines 45-48: the address signal S1a as the test digital signal is supplied to the D/A converter 4, where it is converted into a test analog signal, and is thereafter applied to the DUT 100a, and see Col 9 lines 58-64: with sequential generation of the address signal S1a that varies in time sequence in the ALPG 2, the variation is reflected on that in the analog signal S3 at an output terminal of the D/A converter 4.  The variation in the analog signal S3 in time sequence is subjected to A/D conversion in the DUT 100a, so that the analog signal S3 is returned to a digital signal that varies in time sequence, and see Col 8 line 65 – Col 9 line 2: the address signal S1a and data signal S1b as output signals are output to the outside through the D/A converter 4), 
the output signals are output at the set of observation points (see Inoue, Fig 1 items S4 and S5, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5), and 
a second set of pin drivers reads the output signals output at the set of observation points, the first set of pin drivers including the first pin driver (see Inoue, Fig 1, Col 9 lines 14-17: The output digital signal S4 is output from the DUT 100a to the pin electronics, and the output signal is input to the FBA 3 through the pin electronics PE as the signal S5).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (20150276874, pub. Oct. 1, 2015), in view of Lagrotta (5751737, patented May 12, 1998), and further in view of Patel (20080030217, pub. Feb. 7, 2008).

Regarding claim 15, the combination of Morton and Lagrotta further discloses all the claimed limitations as set forth in the rejection of claim 10 above.

The combination of Morton and Lagrotta further discloses wherein at least one test point corresponds to a test pin of the memory sub-system controller (see Morton, Fig 2 par. [0049]: A master clock source 61 (which may be programmable) applies each set of data from the test vector memory to the device under test (DUT), until the vectors are exhausted, and see par. [0050]: interface 64), …

The combination of Inoue, Lagrotta, and Morton does not disclose … the test pin comprising a resistor connected in series between a driver and a buffer.

However, Patel discloses … the test pin comprising a resistor connected in series between a driver and a buffer (see Patel, Fig 2, par. [0023]: test pin node 282a, threshold driver 248a, current limiting resistor 252a, threshold switch 253a).

Morton, Lagrotta, and Patel are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Morton and Lagrotta, with the feature of Patel as described above, with the motivation for advanced systems and methods for performing semiconductor device tests, as disclosed by Patel in par. [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Plunkett (20050097416, pub. May 5, 2005) discloses boundary scan testing of integrated circuits an input for inputting files an IC comprises a boundary scan description language (BSDL) file.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111